Exhibit 10.4

 

GENERAL CONTINUING GUARANTEE



 

This GENERAL CONTINUING GUARANTEE (this “Guarantee”), dated as of May 8, 2012,
is executed and delivered by each Subsidiary of the Borrower party hereto and
those additional entities that hereafter become parties hereto by joinder (each
a “Guarantor” and collectively, jointly and severally, the “Guarantors”), in
favor of MORGAN STANLEY SENIOR FUNDING, INC., as agent for the Secured Parties
(in such capacity, together with its successors and permitted assigns, if any,
in such capacity, “Agent”), in light of the following:

 

WHEREAS, Wabash National Corporation (the “Borrower”), the Lenders, and Agent
are, contemporaneously herewith, entering into that certain Credit Agreement of
even date herewith (as amended, restated, modified, renewed or extended from
time to time, the “Credit Agreement”);

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower and,
as such, will benefit by virtue of the financial accommodations extended to the
Borrower by the Lenders; and

 

WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Credit Documents and to extend the loans and other financial
accommodations to the Borrower pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lenders to the Borrower
pursuant to the Credit Documents, each Guarantor has agreed to guarantee the
Guaranteed Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:

 

1.   Definitions and Construction.

 

(a)  Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement. The following
terms, as used in this Guarantee, shall have the following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guarantee.

 

“Borrower” has the meaning set forth in the recitals to this Guarantee.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guarantee.

 

“Guaranteed Obligations” means all of the Obligations (including all Secured
Hedge Obligations and Secured Cash Management Obligations) now or hereafter
existing, whether for principal, interest (including any interest that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), fees (including the fees provided for in the Administrative Agent
Fee Letter), expenses due to the Secured Parties and Agent pursuant to the terms
of the Credit Agreement (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), or
otherwise, and any and all expenses (including reasonable counsel fees and
expenses) incurred by the Agent or the Secured Parties (or any of them)
reimbursable pursuant to the terms of the Credit Documents in enforcing any
rights under this Guarantee. Without limiting the generality of the foregoing,
Guaranteed Obligations shall include all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Credit Party to Agent or the
Secured Parties under any Credit Document but for the fact that they are

 

 

 

 

unenforceable or not allowable, including due to the existence of a bankruptcy,
reorganization, other Insolvency Proceeding or similar proceeding involving any
Credit Party or any other Guarantor.

 

“Guarantor” and “Guarantors” have the meaning set forth in the preamble to this
Guarantee.

 

“Guarantee” has the meaning set forth in the preamble to this Guarantee.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Voidable Transfer” has the meaning set forth in Section 10 of this Guarantee.

 

(b)  Construction. Unless the context of this Guarantee clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guarantee refer to this Guarantee as a whole and not to any particular provision
of this Guarantee. Section, subsection, clause, schedule, and exhibit references
herein are to this Guarantee unless otherwise specified. Any reference in this
Guarantee to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guarantee nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Secured Parties or any Guarantor, whether under any rule of construction or
otherwise. On the contrary, this Guarantee has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of each
Guarantor and Agent. Any reference herein to the satisfaction, repayment or
payment in full of the Guarantied Obligations shall mean satisfaction, repayment
or payment in accordance with the definition of “Final Date” in the Credit
Agreement. Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. The captions and
headings are for convenience of reference only and shall not affect the
construction of this Guarantee.

 

2.   Guaranteed Obligations. Each Guarantor, on a joint and several basis,
hereby irrevocably and unconditionally guarantees to Agent, for the benefit of
the Secured Parties, as and for its own debt, until the final payment in full
thereof, in cash, has been made, (a) the due and punctual payment of the
Guaranteed Obligations, when and as the same shall become due and payable,
whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guarantee set forth herein shall be a guarantee of payment and not a guarantee
of collection; and (b) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Credit
Agreement and under each of the other Credit Documents.

 

3.   No Limitations. Anything contained in this Guarantee to the contrary
notwithstanding, the obligations of each Guarantor under this Guarantee shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Guarantee subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the

 

-2-

 

 

Bankruptcy Code of the United States or any comparable provisions of any similar
federal or state law.

 

4.   Continuing Guarantee. This Guarantee includes Guaranteed Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guarantee as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (a) no such revocation shall be effective until written notice thereof has
been received by Agent, (b) no such revocation shall apply to any Guaranteed
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(c) no such revocation shall apply to any Guaranteed Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of the Secured Parties in existence on the date of such revocation,
(d) no payment by any Guarantor, the Borrower, or from any other source, prior
to the date of Agent’s receipt of written notice of such revocation shall reduce
the maximum obligation of any Guarantor hereunder and (e) any payment by the
Borrower or from any source other than a Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guaranteed
Obligations as to which the revocation is effective and which are not,
therefore, guaranteed hereunder, and to the extent so applied shall not reduce
the maximum obligation of any Guarantor hereunder.

 

5.   Performance Under this Guarantee. In the event that the Borrower fails to
make any payment of any Guaranteed Obligations, on or prior to the due date
thereof, or if the Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guarantee in the
manner provided in the Credit Agreement or any other Credit Document, Guarantors
immediately shall cause, as applicable, such payment in respect of the
Guaranteed Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

 

6.   Primary Obligations. This Guarantee is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guarantee of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with any other guarantor of the Guaranteed Obligations (including each
other Guarantor), liable to Agent, for the benefit of the Secured Parties, that
the obligations of each Guarantor hereunder are independent of the obligations
of the Borrower or any other Guarantor, and that a separate action may be
brought against any Guarantor, whether such action is brought against the
Borrower or any other Guarantor or whether the Borrower or any other Guarantor
is joined in such action. Each Guarantor hereby agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by any Secured Party of whatever remedies such Secured Party may
have against the Borrower or any other Guarantor, or the enforcement of any Lien
or realization upon any security by any Secured Party. Each Guarantor hereby
agrees that any release which may be given by Agent to the Borrower or any other
Guarantor, or with respect to any property or asset subject to a Lien, shall not
release such Guarantor. Each Guarantor consents and agrees that no Secured Party
shall be under any obligation to marshal any property or assets of the Borrower
or any other Guarantor in favor of such Guarantor, or against or in payment of
any or all of the Guaranteed Obligations.

 

7.   Waivers.

 

(a)  To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or

 

-3-

 

 

extended under the Credit Agreement, or the creation or existence of any
Guaranteed Obligations; (iii) notice of the amount of the Guaranteed
Obligations, subject, however, to such Guarantor’s right to make inquiry of
Agent to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (iv) notice of any adverse change in the financial condition of the
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Credit Documents; (vi) notice of any
Default or Event of Default under any of the Credit Documents; and (vii) all
other notices (except if such notice is specifically required to be given to
such Guarantor under this Guarantee or any other Credit Documents to which such
Guarantor is a party) and demands to which such Guarantor might otherwise be
entitled.

 

(b)  To the fullest extent permitted by applicable law, each Guarantor hereby
waives the right by statute or otherwise to require any Secured Party to
institute suit against the Borrower or any other Guarantor or to exhaust any
rights and remedies which any Secured Party has or may have against the Borrower
or any other Guarantor. In this regard, each Guarantor agrees that it is bound
to the payment of each and all Guaranteed Obligations, whether now existing or
hereafter arising, as fully as if the Guaranteed Obligations were directly owing
to Agent or the Secured Parties, as applicable, by such Guarantor. Each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid in full in cash, to the
extent of any such payment) of the Borrower or by reason of the cessation from
any cause whatsoever of the liability of the Borrower in respect thereof.

 

(c)  To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) any right to assert against any Secured Party, any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against the Borrower or any other party liable to any
Secured Party; (ii) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any Secured
Party, including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against the Borrower or other Guarantors; and (iv) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations or shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder.

 

(d)  Until the Guaranteed Obligations have been paid in full in cash, (i) each
Guarantor hereby postpones and agrees not to exercise any right of subrogation
such Guarantor has or may have against the Borrower with respect to the
Guaranteed Obligations; (ii) each Guarantor hereby postpones and agrees not to
exercise any right to proceed against the Borrower or any other Person now or
hereafter liable on account of the Guaranteed Obligations (including any other
Guarantor) for contribution, indemnity, reimbursement, or any other similar
rights (irrespective of whether direct or indirect, liquidated or contingent);
and (iii) each Guarantor hereby postpones and agrees not to exercise any right
it may have to proceed or to seek recourse against or with respect to any
property or asset of the Borrower or any other Person now or hereafter liable on
account of the Guaranteed Obligations (including any other Guarantor).
Notwithstanding anything to the contrary contained in this Guarantee, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against, or with respect to any property or asset of, the Borrower or
any other Guarantor (including after payment in full of the Guaranteed
Obligations) if all or any portion of the Guaranteed Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of the Borrower or any such other Guarantor whether pursuant to the
Security Agreement or otherwise.

 

-4-

 

 

(e)  If any of the Guaranteed Obligations or the obligations of any Guarantor
under this Guarantee at any time are secured by a mortgage or deed of trust upon
real property, any Secured Party may elect, in its sole discretion, upon a
default with respect to the Guaranteed Obligations or the obligations of any
Guarantor under this Guarantee, to foreclose such mortgage or deed of trust
judicially or nonjudicially in any manner permitted by law, before or after
enforcing this Guarantee, without diminishing or affecting the liability of any
Guarantor hereunder. Each Guarantor understands that (a) by virtue of the
operation of antideficiency law applicable to nonjudicial foreclosures, an
election by any Secured Party to nonjudicially foreclose on such a mortgage or
deed of trust probably would have the effect of impairing or destroying rights
of subrogation, reimbursement, contribution, or indemnity of such Guarantor
against the Borrower or other Guarantors, and (b) absent the waiver given by
such Guarantor herein, such an election would estop any Secured Party from
enforcing this Guarantee against such Guarantor. Understanding the foregoing,
and understanding that each Guarantor is hereby relinquishing a defense to the
enforceability of this Guarantee, each Guarantor hereby waives any right to
assert against any Secured Party any defense to the enforcement of this
Guarantee, whether denominated “estoppel” or otherwise, based on or arising from
an election by any Secured Party to nonjudicially foreclose on any such mortgage
or deed of trust or as a result of any other exercise of remedies, whether under
a mortgage or deed of trust or under any personal property security agreement.
Each Guarantor understands that the effect of the foregoing waiver may be that
such Guarantor may have liability hereunder for amounts with respect to which
such Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against the Borrower or other Guarantors. Each
Guarantor also agrees that the “fair market value” provisions of Section 580a of
the California Code of Civil Procedure (and any similar law of New York or any
other applicable jurisdiction) shall have no applicability with respect to the
determination of such Guarantor’s liability under this Guarantee.

 

(f)  Without limiting the generality of any other waiver or other provision set
forth in this Guarantee, each Guarantor waives all rights and defenses that such
Guarantor may have if all or part of the Guaranteed Obligations are secured by
Real Property. This means, among other things:

 

(i)          Any Secured Party may collect from any Guarantor without first
foreclosing on any Real Property or personal property Collateral that may be
pledged by any Guarantor or the Borrower.

 

(ii)        If any Secured Party forecloses on any Real Property Collateral that
may be pledged by any Guarantor or the Borrower:

 

(1)   The amount of the Guaranteed Obligations or any Obligations of any
Guarantor in respect thereof may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price.

 

(2)   Agent may collect from any Guarantor even if any Secured Party, by
foreclosing on the Real Property Collateral, has destroyed any right such
Guarantor may have to collect from the Borrower or any other Guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have if all or part of the Guaranteed Obligations are secured by
Real Property. These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure and any similar law of
New York or any other jurisdiction.

 

(g)   WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTEE, EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT
SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787,
2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838,

 

-5-

 

 

2839, 2847, 2848, AND 2855, CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580A, 580B,
580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE OR
ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION.

 

(h)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTEE, EACH Guarantor waives all rights and defenses
arising out of an election of remedies by any Secured Party, even though such
election of remedies, such as a nOnjudicial foreclosure with respect to security
for the Guaranteed Obligations, has destroyed SUCH Guarantor’s rights of
subrogation and reimbursement against BorrowerS by the operation of applicable
law INCLUDING §580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR
LAWS OF ANY OTHER APPLICABLE JURISDICTION.

 

(i)     Without limiting the generality of any other waiver or other provision
set forth in this Guarantee, each Guarantor hereby also agrees to the following
waivers:

 

(i)    Agent’s right to enforce this Guarantee is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guaranteed Obligations
or any of the Credit Documents. Each Guarantor waives all benefits and defenses
it may have under California Civil Code Section 2810 or any similar laws in any
other applicable jurisdiction and agrees that Agent’s rights under this
Guarantee shall be enforceable even if the Borrower did not have liability at
the time of execution of the Credit Documents or the Guaranteed Obligations are
unenforceable in whole or in part, or the Borrower ceases to be liable with
respect to all or any portion of the Guaranteed Obligations.

 

(ii)    Each Guarantor waives all benefits and defenses it may have under
California Civil Code Section 2809 or any similar laws in any other applicable
jurisdiction with respect to its obligations under this Guarantee and agrees
that Agent’s rights under the Credit Documents will remain enforceable even if
the amount guaranteed hereunder is larger in amount and more burdensome than
that for which the Borrower is responsible. The enforceability of this Guarantee
against each Guarantor shall continue until all sums due under the Credit
Documents have been paid in full and shall not be limited or affected in any way
by any impairment or any diminution or loss of value of any security or
Collateral for the Borrower’s obligations under the Credit Documents, from
whatever cause, the failure of any security interest in any such security or
Collateral or any disability or other defense of the Borrower, any pledgor of
Collateral for any Person’s obligations to Agent or any other Person in
connection with the Credit Documents.

 

(iii)   Each Guarantor waives all benefits and defenses it may have under
California Civil Code §§ 2845, 2849 and 2850 or any similar laws of any other
applicable jurisdiction with respect to its obligations under this Guarantee,
including the right to require Agent to (A) proceed against the Borrower, any
other Guarantor, any other pledgor of Collateral for any Person’s obligations to
Agent or any other Person in connection with the Guaranteed Obligations,
(B) proceed against or exhaust any other security or Collateral Agent may hold,
or (C) pursue any other right or remedy for any Guarantor’s benefit, and agrees
that Agent may exercise its right under this Guarantee without taking any action
against the Borrower, any other Guarantor, any pledgor of collateral for any
Person’s obligations to Agent or any other Person in connection with the
Guaranteed Obligations, and without proceeding against or exhausting any
security or Collateral that Agent holds.

 

(iv)   The paragraphs in this Section 7 which refer to certain sections of the
California Civil Code are included in this Guarantee solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guarantee.

 

-6-

 

 

8.  Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any Secured Party may, by action or inaction, compromise or
settle, shorten or extend any Maturity Date with respect to any Guaranteed
Obligations or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of the Credit Agreement or any of the other
Credit Documents or may grant other indulgences to the Borrower or any other
Guarantor in respect thereof, or may amend or modify in any manner and at any
time (or from time to time) any one or more of the Obligations, the Credit
Agreement or any other Credit Document (including any increase or decrease in
the principal amount of any Obligations or the interest, fees or other amounts
that may accrue from time to time in respect thereof), or may, by action or
inaction, release or substitute the Borrower or any other Guarantor of the
Guaranteed Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guaranteed Obligations or any other guarantee
of the Guaranteed Obligations, or any portion thereof.

 

9.   No Election. The Secured Parties shall have the right to seek recourse
against any Guarantor to the fullest extent provided for herein and no election
by any Secured Party to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of the other Secured
Parties’ right to proceed in any other form of action or proceeding or against
other parties unless Agent, on behalf of such other Secured Parties, has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by the Secured Parties
under any document or instrument evidencing the Guaranteed Obligations shall
serve to diminish the liability of any Guarantor under this Guarantee except to
the extent that the Secured Parties finally and unconditionally shall have
realized indefeasible payment in full of the Guaranteed Obligations by such
action or proceeding.

 

10.  Revival and Reinstatement. If the incurrence or payment of the Guaranteed
Obligations or the obligations of any Guarantor under this Guarantee by any
Guarantor or the transfer by any Guarantor to Agent of any property of any
Guarantor should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Secured Parties are
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elect to do so upon the reasonable advice of their counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Secured Parties are
required or elect to repay or restore, and as to all reasonable costs, expenses,
and attorneys fees of the Secured Parties related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

11.  Financial Condition of Borrower. Each Guarantor represents and warrants to
the Secured Parties that it is currently informed of the financial condition of
the Borrower and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor further represents and warrants to the Secured Parties that it
has read and understands the terms and conditions of the Credit Agreement and
each other Credit Document. Each Guarantor hereby covenants that it will
continue to keep itself informed of the Borrower’s financial condition, the
financial condition of other Guarantors and of all other circumstances which
bear upon the risk of nonpayment or nonperformance of the Guaranteed
Obligations.

 

12.  Payments; Application. All payments to be made hereunder by any Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or

 

-7-

 

 

otherwise) or offset and shall be applied to the Guaranteed Obligations in
accordance with the terms of the Credit Agreement.

 

13.   Attorneys Fees and Costs. Each Guarantor agrees to pay, in accordance with
Section 13.5 of the Credit Agreement, all attorneys’ fees and all other costs
and expenses which may be incurred by Agent in connection with the enforcement
of this Guarantee or in any way arising out of, or consequential to, the
protection, assertion, or enforcement of the Guaranteed Obligations (or any
security therefor), irrespective of whether suit is brought.

 

14.   Notices. All notices and other communications hereunder to Agent shall be
in writing and shall be mailed, sent, or delivered in accordance with Section
13.2 of the Credit Agreement. All notices and other communications hereunder to
any Guarantor shall be in writing and shall be mailed, sent, or delivered in
care of the Borrower in accordance with Section 13.2 of the Credit Agreement.

 

15.   Cumulative Remedies. No remedy under this Guarantee, the Credit Agreement
or any other Credit Document is intended to be exclusive of any other remedy,
but each and every remedy shall be cumulative and in addition to any and every
other remedy given under this Guarantee, the Credit Agreement or any other
Credit Document, and those provided by law. No delay or omission by the Secured
Parties or Agent on behalf thereof to exercise any right under this Guarantee
shall impair any such right nor be construed to be a waiver thereof. No failure
on the part of the Secured Parties or Agent on behalf thereof to exercise, and
no delay in exercising, any right under this Guarantee shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Guarantee preclude any other or further exercise thereof or the exercise of any
other right.

 

16.   Severability of Provisions. Each provision of this Guarantee shall be
severable from every other provision of this Guarantee for the purpose of
determining the legal enforceability of any specific provision.

 

17.   Entire Agreement; Amendments. This Guarantee constitutes the entire
agreement between each Guarantor and the Lender Group pertaining to the subject
matter contained herein. Subject to Section 23 below and the terms of the
Intercreditor Agreement, this Guarantee may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by each Guarantor and Agent,
on behalf of the Secured Parties. Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given. No course of dealing and no delay or
waiver of any right or default under this Guarantee shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.

 

18.   Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and permitted assigns of the Secured Parties; provided, however, no
Guarantor shall assign this Guarantee or delegate any of its duties hereunder
without Agent’s prior written consent and any unconsented assignment shall be
absolutely null and void. In the event of any assignment, participation, or
other transfer of rights by the Secured Parties, the rights and benefits herein
conferred upon the Secured Parties shall automatically extend to and be vested
in such assignee or other transferee.

 

19.   No Third Party Beneficiary. This Guarantee is solely for the benefit of
each Secured Party and each of their successors and assigns and may not be
relied on by any other Person.

 

-8-

 

 

20.   Choice Of Law And Venue; Jury Trial Waiver.

 

THE VALIDITY OF THIS GUARANTEE, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTEE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR AND EACH SECURED PARTY
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 20.

 

EACH GUARANTOR AND EACH SECURED PARTY HEREBY WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTEE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GUARANTOR AND EACH SECURED PARTY REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

21.   Counterparts; Telefacsimile Execution. This Guarantee may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Guarantee. Delivery of an executed counterpart of this Guarantee by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Guarantee. Any
party delivering an executed counterpart of this Guarantee by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Guarantee but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Guarantee.

 

22.   Agreement to be Bound. Each Guarantor hereby agrees to be bound by each
and all of the terms and provisions of the Credit Agreement applicable to such
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guarantee, each Guarantor hereby: (a) makes to the Secured
Parties each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in the Credit Agreement that the Borrower agrees and
covenants to cause such Guarantor to do, and (ii) to not do each of the things
set forth in the Credit Agreement that the Borrower agrees and covenants to
cause Guarantors not to do, in each case, fully as

 

-9-

 

 

though such Guarantor was a party thereto, and such agreements and covenants are
incorporated herein by this reference, mutatis mutandis.

 

23. New Subsidiaries. Each Guarantor shall cause any Subsidiary (whether by
acquisition or formation) of any Credit Party that is required pursuant to
Section 9.11 of the Credit Agreement to execute a joinder to this Guarantee by
such date as is required thereunder to execute and deliver to Agent a joinder to
this Guarantee in form of Exhibit A attached hereto. Upon the execution and
delivery of such a joinder by any such Subsidiary, such Subsidiary shall become
a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any agreement or instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect, and shall be joint
and several with each other Guarantor hereunder, notwithstanding the addition of
any new Guarantor hereunder, as though such new Guarantor had originally been
named as a Guarantor hereunder on the date of this Guarantee.

 

24. Release. The obligations of each Guarantor created hereunder will be
released (a) upon the occurrence of the Final Date or (b) in connection with a
merger, liquidation, dissolution or sale of such Guarantor permitted by the
terms of the Credit Agreement or the other Credit Documents.

 

25. Intercreditor Agreement. The Guarantors and Agent acknowledge that the
exercise of certain of Agent’s rights and remedies hereunder may be subject to,
and restricted by, the provisions of the Intercreditor Agreement. Except as
specified herein, nothing contained in the Intercreditor Agreement shall be
deemed to modify any of the provisions of this Guarantee, which, as among the
Guarantors and Agent shall remain in full force and effect.

 

[Signature pages to follow]

 

-10-

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guarantee as
of the date first written above. 

 

WABASH NATIONAL, L.P., an Delaware limited partnership   By: Wabash National
Trailer Centers, Inc.,   Its General Partner     By: /s/ Mark J. Weber  
Name:    Mark J. Weber   Title:      SVP-CFO, Treasurer   WABASH WOOD PRODUCTS,
INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas corporation   By: /s/ Mark
J. Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer   TRANSCRAFT
CORPORATION, a Delaware corporation   By: /s/ Mark J. Weber   Name:   Mark J.
Weber   Title:     SVP-CFO, Treasurer   WABASH NATIONAL TRAILER CENTERS, INC., a
Delaware corporation   By: /s/ Mark J. Weber   Name:    Mark J. Weber  
Title:      SVP-CFO, Treasurer


 

[Signature Page to term loan general continuing Guarantee]

 

 

 

 

CLOUD OAK FLOORING COMPANY, INC., an Arkansas corporation   By: /s/ Mark J.
Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer   CONTINENTAL
TRANSIT CORPORATION, an Indiana corporation   By: /s/ Mark J. Weber  
Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer   FTSI DISTRIBUTION
COMPANY, L.P., a Delaware limited partnership   By: Wabash National Trailer
Centers, Inc.,   Its General Partner     By: /s/ Mark J. Weber   Name:   Mark J.
Weber   Title:     SVP-CFO, Treasurer   NATIONAL TRAILER FUNDING, L.L.C., a
Delaware limited liability company   By: Wabash National Trailer Centers, Inc.,
  Its Sole Member   By: /s/ Mark J. Weber   Name:   Mark J. Weber  
Title:     SVP-CFO, Treasurer


 

[Signature Page to term loan general continuing Guarantee]

 

 

 

 

WABASH NATIONAL MANUFACTURING, L.P.
(f/k/a Wabash National Lease Receivables, L.P.), a Delaware limited partnership
  By: Wabash National Corporation,   Its General Partner     By: /s/ Mark J.
Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer   WABASH NATIONAL
SERVICES, L.P., a Delaware limited partnership   By: Wabash National Trailer
Centers, Inc.,   Its General Partner     By: /s/ Mark J. Weber   Name:   Mark J.
Weber   Title:     SVP-CFO, Treasurer   WALKER GROUP HOLDINGS LLC, a Delaware
limited liability company   By: Wabash National L.P.,   Its Sole Member     By:
Wabash National Trailer Centers, Inc.,   Its General Partner     By: /s/ Mark J.
Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer


 

[Signature Page to term loan general continuing Guarantee]

 

 

 

 

BULK SOLUTIONS LLC, a Texas limited liability company   By: Wabash Group
Holdings LLC,   Its Sole Member     By: Wabash National, L.P.,   Its Sole Member
    By: Wabash National Trailer Centers, Inc.,   Its General Partner     By: /s/
Mark J. Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer   WALKER
STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company   By:
Wabash Group Holdings LLC,   Its Sole Member     By: Wabash National, L.P.,  
Its Sole Member     By: Wabash National Trailer Centers, Inc.,   Its General
Partner     By: /s/ Mark J. Weber   Name:   Mark J. Weber   Title:     SVP-CFO,
Treasurer


 

[Signature Page to term loan general continuing Guarantee]

 

 

 

 

BRENNER TANK LLC, a Wisconsin limited liability company   By: Wabash Group
Holdings LLC,   Its Sole Member     By: Wabash National, L.P.,   Its Sole Member
    By: Wabash National Trailer Centers, Inc.,   Its General Partner     By: /s/
Mark J. Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer  
GARSITE/PROGRESS LLC, a Texas limited liability company   By: Wabash Group
Holdings LLC,   Its Sole Member     By: Wabash National, L.P.,   Its Sole Member
    By: Wabash National Trailer Centers, Inc.,   Its General Partner     By: /s/
Mark J. Weber   Name:   Mark J. Weber   Title:     SVP-CFO, Treasurer


 

[Signature Page to term loan general continuing Guarantee]

 

 

 

 

BRENNER TANK SERVICES LLC, a Wisconsin limited liability company   By: Brenner
Tank LLC,   Its Sole Member     By: Walker Group Holdings LLC,   Its Sole Member
    By: Wabash National, L.P.,   Its Sole Member     By: Wabash National Trailer
Centers, Inc.,   Its General Partner     By: /s/ Mark J. Weber   Name:   Mark J.
Weber   Title:     SVP-CFO, Treasurer


 

[Signature Page to term loan general continuing Guarantee] 

 

 

 

 

EXHIBIT A

GUARANTOR JOINDER AGREEMENT



 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of _______ ___,
_____ is by and among the parties listed on the signature pages hereof as
“Original Guarantors”, ____________, a __________ (“New Guarantor”), and MORGAN
STANLEY SENIOR FUNDING, INC., in its capacity as agent for the Secured Parties
(in such capacity, together with its successors and permitted assigns, if any,
in such capacity, “Agent”).

 

WHEREAS, Original Guarantors and Agent have entered into a General Continuing
Guarantee, dated as of May 8, 2012 (as amended, modified or supplemented, the
“Guarantee”); and

 

WHEREAS, the parties hereto desire to join New Guarantor as a Guarantor (as such
term is defined in the Guarantee) under the Guarantee;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

1.   Definitions. Capitalized terms used in this Agreement, unless otherwise
defined herein or in the Guarantee, shall have the meaning ascribed to such
terms in that certain Credit Agreement dated as of May 8, 2012 (as amended,
restated, supplemented, or otherwise modified from time to time, including all
schedules thereto, the “Credit Agreement”) among Wabash National Corporation
(the “Borrower”), the lenders party thereto as “Lenders” (“Lenders”) and Agent.

 

2.   Joinder. Subject to the terms and conditions of this Agreement, New
Guarantor is hereby joined in the Guarantee as a Guarantor, and New Guarantor
hereby agrees to be bound by the terms and conditions (including without
limitation all of the representations and warranties and covenants) to which a
Guarantor is a party as a Guarantor under the Guarantee, in each case as if New
Guarantor were a direct signatory thereto. In furtherance of the foregoing, New
Guarantor hereby irrevocably and unconditionally guarantees to Agent, for the
benefit of the Secured Parties, as and for its own debt, until the final payment
in full thereof, in cash, has been made, (a) the due and punctual payment of the
Guaranteed Obligations, when and as the same shall become due and payable,
whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guarantee set forth herein shall be a guarantee of payment and not a guarantee
of collection; and (b) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Credit
Agreement and under each of the other Credit Documents. Anything contained in
the Guarantee to the contrary notwithstanding, the obligations of each Guarantor
under the Guarantee shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations under the Guarantee subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any similar
federal or state law.

 

3.   Effectiveness. This Agreement shall be effective upon the execution and
delivery hereof by the parties hereto. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. Delivery of a counterpart hereof by facsimile transmission or other
electronic method of transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

4.   Representations and Warranties. New Guarantor represents and warrants to
Agent and each Lender that both before and after giving effect to the
consummation of this Agreement (i) each of the representations and warranties
set forth in Credit Agreement and the other Credit Documents applicable to it
are, and will be, true, correct and complete in all material respects (except
where such

 

 

 

 

representations and warranties expressly relate to an earlier date, in which
case they shall be true, correct and complete in all material respects as of
such earlier date), and (ii) no Default or Event of Default has, or will have,
occurred and is, or will be, continuing.

 

5.   Scope. Except as expressly modified by this Agreement, the Guarantee, the
Credit Agreement and all of the other Credit Documents shall remain in full
force and effect as executed, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights and remedies in general.

 

6.   Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflict of
laws principles thereof that would require the application of laws other than
those of the State of New York.

 

[Signature pages to follow] 

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

NEW GUARANTOR:         By:       Name:     Title:

 

ORIGINAL GUARANTORS:

 

WABASH NATIONAL, L.P., an Delaware limited partnership   By: Wabash National
Trailer Centers, Inc.,   Its General Partner     By:     Name:   Title:   WABASH
WOOD PRODUCTS, INC. (f/k/a WNC
Cloud Merger Sub, Inc.), an Arkansas corporation   By:     Name:   Title:  
TRANSCRAFT CORPORATION, a Delaware corporation   By:     Name:   Title:


 

[Signature Page to Guarantor joinder agreement]

 

 

 

 

WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation   By:     Name:  
Title:   CLOUD OAK FLOORING COMPANY, INC., an Arkansas corporation   By:    
Name:   Title:   CONTINENTAL TRANSIT CORPORATION, an Indiana corporation   By:  
  Name:   Title:   FTSI DISTRIBUTION COMPANY, L.P., a Delaware limited
partnership   By: Wabash National Trailer Centers, Inc.,   Its General Partner  
  By:     Name:   Title:   NATIONAL TRAILER FUNDING, L.L.C., a Delaware limited
liability company   By: Wabash National Trailer Centers, Inc.,   Its Sole Member
    By:     Name:   Title:


 

[Signature Page to Guarantor joinder agreement]

 

 

 

 

WABASH NATIONAL MANUFACTURING, L.P.
(f/k/a Wabash National Lease Receivables, L.P.), a Delaware limited partnership
  By: Wabash National Corporation,   Its General Partner     By:     Name:  
Title:   WABASH NATIONAL SERVICES, L.P., a Delaware limited partnership   By:
Wabash National Trailer Centers, Inc.,   Its General Partner     By:     Name:  
Title:     WALKER GROUP HOLDINGS LLC, a Delaware limited liability company    
By: Wabash National L.P.,   Its Sole Member By: Wabash National Trailer Centers,
Inc.,   Its General Partner By:     Name:   Title:   BULK SOLUTIONS LLC, a Texas
limited liability company     By: Wabash Group Holdings LLC,   Its Sole Member
By: Wabash National, L.P.,   Its Sole Member By: Wabash National Trailer
Centers, Inc.,   Its General Partner By:     Name:   Title:


 

[Signature Page to Guarantor joinder agreement]

 

 

 

 

WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company    
By: Wabash Group Holdings LLC,   Its Sole Member By: Wabash National, L.P.,  
Its Sole Member By: Wabash National Trailer Centers, Inc.,   Its General Partner
By:     Name:   Title:   BRENNER TANK LLC, a Wisconsin limited liability company
    By: Wabash Group Holdings LLC,   Its Sole Member By: Wabash National, L.P.,
  Its Sole Member By: Wabash National Trailer Centers, Inc.,   Its General
Partner By:     Name:   Title:   GARSITE/PROGRESS LLC, a Texas limited liability
company     By: Wabash Group Holdings LLC,   Its Sole Member By: Wabash
National, L.P.,   Its Sole Member By: Wabash National Trailer Centers, Inc.,  
Its General Partner By:     Name:   Title:


 

[Signature Page to Guarantor joinder agreement]

 

 

 

 

BRENNER TANK SERVICES LLC, a Wisconsin limited liability company     By: Brenner
Tank LLC,   Its Sole Member By: Walker Group Holdings LLC,   Its Sole Member By:
Wabash National, L.P.,   Its Sole Member By: Wabash National Trailer Centers,
Inc.,   Its General Partner By:     Name:   Title:


 

[Signature Page to Guarantor joinder agreement]

 

 

 

 

AGENT: MORGAN STANLEY SENIOR FUNDING, INC., on behalf of the Secured Parties    
  By:       Name:     Title:

 

[Signature Page to Guarantor joinder agreement]

 



 



